396 S.C. 524 (2012)
722 S.E.2d 805
In the Matter of John Barry KERN, Respondent.
Not in Source.
Supreme Court of South Carolina.
February 22, 2012.

ORDER
JEAN H. TOAL, CHIEF JUSTICE.
Respondent was suspended on February 1, 2012, for a period of ninety (90) days retroactive to the date of his Interim Suspension on August 8, 2011. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.